MEMORANDUM ***
The City of Covina may only be liable if the wrong was committed according to municipal policy, practice or custom. See Monell v. Department of Soc. Sens., 436 U.S. 658, 694, 98 S.Ct. 2018, 56 L.Ed.2d 611 (1978). The city presented uncontroverted evidence that police policy requires its officers to give a warning prior to using a dog. Even if the officers in this case failed to do so, the city would not be liable under 42 U.S.C. § 1983. Thus, any errors in the jury instructions were harmless.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9 th Cir. R. 36-3.